DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/14/2021 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
	Claims 1-19 are pending (claim set as filed on 07/14/2021).

Priority
	This application is a CON of 12/293,490 (now abandoned) which is a 371 of PCT/US2007/009612 filed on 04/20/2007, which has a provisional application no. 60/794,033 filed on 04/21/2006.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boland (US 2004/0237822 A1) in view of Harmon (US 2005/0058629 A1) and/or Barron (US 2005/0018036 A1) - all references were cited in the IDS filed on 12/20/2018.
Boland’s general disclosure relates to the field of tissue engineering, organ production, and in particular, three-dimensional arrays formed by ink-jet printing of viable cells into cell assemblies (see ¶ [0060], [0073]). 
	Regarding claim 1, Boland teaches a method for forming an array of viable cells, the method comprising ink-jet printing a cellular composition containing cells onto a substrate wherein multiple droplets of the cellular composition may be printed onto the substrate and allowed to fuse into a cohesive cellular assembly (see ¶ [0006], Examples). Boland further teaches cells may be printed in the form of “cell aggregates”, which are clumps of cells adhered to each other. Cell aggregates may be made of a single cell type or multiple cell types, such as mammalian cells (see ¶ [0046]-[0047]).
Boland is also directed to the amended limitations of layer-by-layer printing into pre-designed target locations (see ¶ [0080]. Boland teaches a layer-by-layer approach in the formation of multiple layers (see e.g. ¶ [0056]-[0060], [0064], & the Figures & also note that a similar ink-jet HP 550 printer is being employed for this purpose). 
Regarding claim 4, Boland teaches to facilitate the survival of the cells, a support compound may also be deposited onto the substrate. For example, in one embodiment, the support compound is a gel or a compound capable of forming a gel. For example, in one embodiment, a gel-forming compound is deposited onto the substrate and then formed into a gel by a variety of methods, such as thermal activation and/or crosslinking (see ¶ [0006]-[0007]).
claim 12, Boland teaches three-dimensional arrays may also be formed. Three-dimensional cell arrays are commonly used in tissue engineering and biotechnology for in-vitro and in-vivo cell culturing (see ¶ [0060]).
However, Boland does not teach: at least two-three different viable mammalian cell types including stem cells (claims 1-2’s limitations); or wherein the cells being a nerve, skin, pancreatic, bone, and/or cancer cells (claims 5-9, 11, and 15-16); or maintaining in vivo thereof (claims 13-14).
	Harmon’s general disclosure relates to the field of mammalian cell biology and cell culture and in particular, cultured cells derived from postpartum tissue having the potential to support cells of and/or differentiate to cells of a soft tissue lineage (see abstract & ¶ [0002]). Harmon teaches a matrix for implantation into a patient wherein the matrix is seeded with a population of post-partum derived cells of desired cell types including for example but not by way of limitation, epithelial cells (e.g., cells of oral mucosa, gastrointestinal tract, nasal epithelium, respiratory tract epithelium, vaginal epithelium, corneal epithelium), bone marrow cells, adipocytes, stem cells, keratinocytes, melanocytes, dermal fibroblasts, vascular endothelial cells (e.g., aortic endothelial cells, coronary artery endothelial cells, pulmonary artery endothelial cells, iliac artery endothelial cells, microvascular endothelial cells, umbilical artery endothelial cells, umbilical vein endothelial cells, and endothelial progenitors, myoblasts, myocytes, stromal cells, and other soft tissue cells or progenitor cells, or post-partum derived cells (see ¶ [0021]-[0024], [0034]-[0044]). Harmon teaches nerve or muscle cells, pancreas (see ¶ [0039], [0052]-[0053]). Harmon teaches, for example, making skin composites comprising fibroblasts, keratinocytes, and melanocytes for implantation and replacement of a damage tissue such a skin cancer (see ¶ [0024], [0186]-[0253]).
Barron’s general disclosure relates to the field of tissue engineering and organ replacement (see abstract & ¶ [0005], [0025]). Barron teaches a method for printing materials comprising the steps of: providing a receiving substrate, providing a target substrate, providing a source of photon energy, and directing the photon energy. The target substrate comprises a photon-transparent support, a photon-absorbent interlayer coated on the support, and a transfer material comprising a biological material coated on top of the interlayer opposite to the support (see ¶ [0012], [0025]-[0028]). Barron teaches using multiple cell types such as human osteosarcoma cell lines (i.e. bone cancer) deposited in an array format with endothelial cells (see Examples). 
	Barron teaches “building biomaterial constructs in three dimensions through a layer-by-layer approach. This ability separates it from many previous techniques, such as soft lithography, that are excellent for patterning single layers of cells, but are unable to build upon initially deposited layers. With precise deposition techniques, it is possible to build three-dimensional, heterogeneous cell constructs while incorporating growth factors, cytokines and other components, leading to an enhanced framework for tissue growth than traditional, scaffold-based
Tissues” (see ¶ [0042]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to select or substitute the appropriate viable mammalian cell types such as taught by Harmon and/or Barron for Boland’s cell composition to ink-jet print and formation of cell assembly tissues. The ordinary artisan having common knowledge in tissue engineering would have been motivated to do so because it is reasonably understood that tissue organs requires a plurality of different cell types in order to be viable and function (for example, endothelial cells for vascularization). For example, as evident from Barron or Harmon’s disclosure, a skin 
	Furthermore, regarding claims 12-13 pertaining to in vivo implantation maintenance, these claims are interpreted as natural features performed by the recipient after implantation. For example, Harmon discloses that the cells of the invention or co-cultures thereof may be seeded onto a three-dimensional scaffold and implanted in vivo, where the seeded cells will proliferate on or in the framework and form a replacement tissue in vivo in cooperation with the cells of the patient (see ¶ [0248]). In other words, the tissue will naturally incorporated and replace the functions of the intended damage tissue. Accordingly, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time was invented.
Furthermore, regarding claims 18-19 pertaining the pre-designed target location, Boland teaches “Using the techniques described above, it has been discovered that cells may be printed onto a substrate and remain viable. However, not only does the present invention provide a mechanism for ensuring cell survival, it also provides the ability to easily, quickly, and inexpensively manipulate the types of patterns, densities, etc., that may be printed. For instance, the printed patterns may be simple or complex, and have a shape that is regular or irregular. In fact, due to the control provided by the present invention, there is essentially no limit on the . 

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boland in view of Harmon and/or Barron as applied to claims 1-16 and 18-19 above, and in further view of Campbell (WO 2003/104439 A2). 
	The combined teachings of Boland, Harmon, and Barron is discussed above.
	However, the cited references do not teach: further comprising contacting a test compound to the cancer cells and the control cells concurrently, so that the differential effect of the test compound on the cancer cells can be evaluated (claim 17). 
	Campbell’s general disclosure is directed to “co-culturing at least two different cell types in a two-dimensional configuration, methods of patterning at least two different cell types in a two-dimensional co-culture configuration, and uses of these devices and methods for analyzing 
	It would have been obvious to one of ordinary skill in the art to perform in vitro screening assays of candidate or test compounds such as taught by Campbell in the method of the cited references. In the field of pharmaceutical development, co-culture models using a cancer cell line and control cells are routinely employed for drug screening assays or evaluation of test compounds and therefore, the limitations of claim 17 are considered to be (A) combining prior art elements according to known methods to yield predictable results which is one of the exemplary rationales that may support a conclusion of obviousness (MPEP 2141 (III))). 


Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 07/14/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record.
In response to Applicant’s argument (addressing page 6 of the remarks) that “A disclosure of ‘various types of cells’ by Boland does not reasonably lead the ordinarily skilled artisan to any and all types of cells as being able to be reasonably printed by their methods, particularly considering the lack of working examples provided by the cited references”, this argument is not persuasive because, as stated in the last office action, Boland suggests, for example, mammalian cells, smooth muscle cells, among others and “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, 
In response to Applicant’s argument (addressing page 6 of the remarks) that “Boland teaches away from printing multiple cell types by noting their surprise that the cells they had used remained viable after the harsh printing step … This directs one of ordinary skill in the art away from ink-jet printing other cell types that together form a tissue as claimed”, this argument is not persuasive for the reasons reprised or maintained from the last office action. In particular, one of ordinary skill in the art performing a fair reading of Boland would not be dissuaded but rather encouraged to implement different cell types (e.g. see Boland’s ¶ [0046]-[0047]) because Boland is suggesting that it can be successfully done as noted by their surprising discovery. As stated previously, there is no discrediting or teaching away from the use of stem cells or cancer 
In response to Applicant’s argument (addressing adjoining ¶ of pages 6-7 of the remarks) that “Harmon only uses ‘cell seeding’ in their methods, and in ¶ [144]-[147] makes clear that the cell seeding is carried out by conventional tissue culture techniques involving closely-controlled incubation conditions. The incubation conditions described by Harmon does not suggest to the ordinarily skilled artisan that at least two cell types inclusive of stem cells could be ink-jet printed onto a substrate”, this argument is not persuasive because one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references (MPEP 2145 (IV)). The primary reference of Boland had already addressed the principle operation or methodology of ink-jet printing viable cells onto a substrate and the secondary reference of Harmon was relied upon to demonstrate some well-known cell culture concepts that tissues require different specialized cell types. As noted in the last office action, “The ordinary artisan having common knowledge in tissue engineering would have been motivated to do so because it is reasonably understood that tissue organs requires a plurality of different cell types in order to be viable and function (for example, endothelial cells for vascularization). For example, as evident from Barron or Harmon’s disclosure, a skin composite tissue requires a combination of fibroblast, keratinocytes, and melanocytes and therefore, the combination of cell types would dependent on the intended organ to be produced. Moreover, stem cells are readily known and have been explored for its potential to differentiate into a specialized cell type (e.g. see Barron at ¶ [0043] or see Harmon at ¶ [0021]-[0024], [0035])”.  
In response to Applicant’s argument (addressing page 7 of the remarks) that “The Barron reference concerns biological laser printing via indirect photon-biomaterial interactions (see a layer-by-layer approach. This ability separates it from many previous techniques, such as soft lithography, that are excellent for patterning single layers of cells, but are unable to build upon initially deposited layers. With precise deposition techniques, it is possible to build three-dimensional, heterogeneous cell constructs while incorporating growth factors, cytokines and other components, leading to an enhanced framework for tissue growth than traditional, scaffold-based tissues” (see Barron at ¶ [0042]).
In response to Applicant’s argument (addressing page 7 of the remarks) that “The cell composition is printed in a way that it successfully forms a tissue using the recited method. Just printing multiple cell types does not result in forming a tissue. Spatial placement of the cells, as recited in claim 1 by the use of layer-by-layer printing into pre-designed target locations, is a necessary component in tissue formation”, this argument is not persuasive because the primary reference of Boland is also directed to the amended limitations of layer-by-layer printing into pre-designed target locations. Boland teaches a layer-by-layer approach in the formation of 
In response to Applicant’s argument (addressing adjoining ¶ of pages 7-8 of the remarks) that “the cited references [do not] specifically point to including at least two or three different cell types selected to together form the tissue, with at least one of the cell types being a stem cell, which stem cell is then differentiated, as recited in the method of claim 1 as presented herein”, this argument is not persuasive because stem cells are well-known and routinely employed in tissue engineering because of their potential differentiating properties as evident by the secondary references of Harmon (e.g. see Harmon at ¶ [0035]-[0039]) and Barron (e.g. see Barron at ¶ [0043]). For example, Harmon suggest appropriate “growth factors, differentiation agent, trophic factor, cell population or other agent, that is effective for producing an intended result, including cell growth and/or differentiation in vitro or in vivo, or treatment of a soft tissue condition as described herein” (see ¶ [0055]). 

Maintained Rejections
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 11-12, 16, and 36-37 of US Patent no. 7,051,654 – (Boland reference cited above) in view of Harmon and/or Barron (for the reasons reprised/cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘654 are directed to a method for forming an array of 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 5-6, 8, and 12 of US Patent no. 9,301,925 (note the patent family that includes US Patent nos. 9,005,972 and 8,691,274 and thus, for brevity applied herein therewith) in view of Harmon and/or Barron (for the reasons reprised/cited above).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘925 are directed to a method for forming an array of viable cells, said method comprising ink-jet printing a cellular composition containing cells onto a substrate. ‘925 teaches said cells are selected from the group consisting of pancreas, kidney, liver, and nerve cells. However, ‘925 does not specifically teach a plurality of different cell types but it would have been obvious to one of ordinary skill in the art to envisage different combinations of cell types (including stem cells, e.g. see Barron at ¶ [0043] or see Harmon at ¶ [0021]-[0024], [0035]) dependent upon the desired type of tissue such as disclosed by Harmon and/or Barron above. The ordinary artisan would have reasonable understood that tissue requires combination of different cell types for function and viability.

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 07/14/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the double patent rejections of record for the reasons similar maintained or reprised from above’s prior art response.


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653